In re Scott, Lester; — Plaintiff(s); applying for supervisory/remedial writs; Parish of Webster, 26th Judicial District Court, Div. “B”, No. 61-710.
Granted. The district court is ordered to rule on the merits of relator’s post conviction claims presented in the February, 1988, petition, or in the alternative, appoint counsel and give relator an opportunity, with the assistance of the attorney, to state reasons for his failure to raise his post conviction claims earlier, if dismissal on that basis is contemplated again. See, C.Cr.P. arts. 930.4 F and 930.7.